Citation Nr: 0632505	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right inguinal 
herniorraphy, currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for hallux valgus with 
overlapping second toe (hammertoe), left foot, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 through 
August 1952, and September 1953 through August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The case is now before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In February 2006, the veteran submitted a statement 
requesting the RO to obtain 1946, 1951, and 1954 medical 
records and claiming to have been hospitalized for cat fever 
in 1941.  In August 2006, the veteran remarked on his current 
vision problems and his need for a magnifying glass to read.  
It is unclear from these statements whether the veteran was 
submitting claims in relation to additional disabilities, 
including residuals of cat fever and a vision problem.  This 
matter is REFERRED to the RO for clarification and 
appropriate action.


REMAND

Right Inguinal Herniorraphy
The veteran is seeking an increased rating for his service-
connected right inguinal herniorraphy.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities found in 38 C.F.R. Part 4, 
which sets forth separate rating codes for various 
disabilities.  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See 38 C.F.R. §§ 4.1, 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran testified in December 2005 as to his hernia 
surgery in approximately September 2004.  The VA medical 
records in the file include an August 2004 "Surgery Brief 
Operative Note," but no comprehensive operative report, or 
post-operative report.  The veteran also testified that he 
was bedridden for approximately a week following the surgery 
and was, at the time of the hearing, treating at the VA 
Medical Center in Greenville, North Carolina.  In August 
2006, the veteran stated that he continues to treat for his 
inguinal hernia and has an upcoming appointment in October 
2006.  Because comprehensive surgical records, and post-
surgery treatment records are relevant to an assessment of 
the veteran's current disability for this increased rating 
claim, additional development is required under 38 C.F.R. 
§ 3.159(c)(2).

Hallux Valgus, Left Foot
The veteran is seeking an increased rating for his service-
connected hallux valgus with overlapping second toe 
(hammertoe), left foot, currently rated as 10 percent 
disabling.  The veteran's increased rating claims for his 
right inguinal herniorraphy, and his bilateral foot 
condition, were denied in September 2002.  A notice of 
disagreement filed in October 2002.  The RO then filed a 
Statement of the Case (SOC) for only the right inguinal 
herniorraphy.  The veteran filed a statement with regard to 
his right foot in March 2003, and in May 2003, still within 
the appeal period for the September 2002 rating decision, the 
veteran submitted a statement that he disagreed with the 
rating on both his right and left hallux valgus with 
overlapping second toe (hammertoe).  Since that statement, 
the RO has issued an SOC and several Supplemental SOC's 
(SSOC's) with regard to the right foot, but has not issued an 
SOC with regard to the left foot.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn.  38 C.F.R. § 19.26 (2005).  
Because the RO has not granted an increased rating for hallux 
valgus with overlapping second toe (hammertoe), left foot, 
and the veteran has not withdrawn that appeal, an SOC must be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant VA 
medical records from VA Medical Centers, 
including any operative and post-operative 
reports regarding his August 2004 hernia 
surgery, and any treatment records 
reflecting current treatment.  This should 
include a report of VA examination 
presumed to have been conducted in October 
2006 (as reported by veteran.) 
 
2.  Readjudicate the veteran's claim for 
an increased rating for right inguinal 
herniorraphy, including whether the 
veteran is entitled to a convalescent 
rating under 38 C.F.R. § 4.30 for the 
period of time following his August 2004 
surgery.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond. 
 
3.  Issue a statement of the case on the 
issue of an increased rating for hallux 
valgus with overlapping second toe 
(hammertoe), left foot.  Advise the 
veteran of the need to timely file a 
substantive appeal to perfect the appeal.  
The appropriate time to respond must be 
afforded.  If in order, the matter should 
then be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


